 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 WINNECUP GAMBLE, INC.,                                Case No.: 3:17-cv-00163-RCJ-WGC
   a Nevada corporation,
 4                                                                      Order
           Plaintiff
 5                                                               Re: ECF Nos. 93, 94
   v.
 6
   GORDON RANCH, LP, a Texas
 7 limited partnership,

 8          Defendant

 9

10 GORDON RANCH, LP, a Texas
   limited partnership,
11
           Counter-Claimant
12
   v.
13
   WINNECUP GAMBLE, INC.,
14 a Nevada corporation,

15          Counter-Defendant

16

17         On October 11, 2019, plaintiff/counter-defendant Winnecup Gamble, Inc., filed a Motion

18 to Extend Discovery for Limited Purpose. (ECF No. 93.) On October 14, 2019, defendant/counter-

19 claimant Gordon Ranch, LP, filed a Motion for Protective Order requesting emergency relief.

20 (ECF No. 94.)

21         Winnecup Gamble seeks a brief extension of the discovery deadline to allow the parties to

22 select mutually agreeable dates to conduct the depositions of two witnesses: D.R. Horton and Ryan

23 Horton. The parties also need to complete the deposition of a third witness—Paul Fireman—but,
 1 Winnecup Gamble is optimistic the parties can reach an agreement for a date for Mr. Fireman's

 2 deposition after the Thanksgiving holiday that allows him to sufficiently recover from recent heart

 3 and kidney transplant surgeries.

 4         Gordon Ranch's counsel apparently gave available dates for the Horton depositions of

 5 October 15 and 16, 2019, and advised Winnecup Gamble's counsel that the witnesses would then

 6 be unavailable through November 20, 2019, as they were on a pre-scheduled trip. Winnecup

 7 Gamble's counsel has a conflict on the October 15 and 16 dates proposed for the depositions. For

 8 unknown reasons, the parties could not come to an agreement to briefly extend the discovery

 9 deadline and take the depositions after the Hortons return from their trip on November 20, 2019.

10 On October 14, 2019, Winnecup Gamble's counsel went ahead and noticed the depositions for

11 October 23 and 24, 2019, when the Horton's will be on their previously scheduled trip. Presumably,

12 this was done because the parties were unable to reach an agreement on the dates and the existing

13 discovery deadline is October 30, 2019, as Winnecup Gamble's counsel acknowledges in their own

14 motion their willingness to take the depositions after the Hortons return from their trip.

15         Winnecup Gamble seeks to extend the current October 30, 2019 discovery deadline to

16 December 11, 2019, in light of the intervening Thanksgiving holiday, in order to complete these

17 depositions. Gordon Ranch moves for a protective order, arguing that Winnecup Gamble did not

18 provide adequate notice for the October 23 and 24, 2019 depositions.

19         In the court's view, there is a simple resolution to the dispute raised by the parties: extend

20 the discovery deadline briefly to allow the parties to complete the Horton depositions on mutually

21 agreeable dates after their return on November 20. This extension will also allow the parties to

22 take Mr. Fireman's deposition after he has had adequate time to recover from his surgeries, and the

23 court anticipates the parties can select a mutually agreeable date for the deposition. The court will



                                                     2
 1 also briefly extend the pretrial order deadline to give the parties additional time to make their

 2 submission following the depositions.

 3                                           CONCLUSION

 4         Winnecup Gamble's motion (ECF No. 93) is GRANTED, and Gordon Ranch's motion

 5 (ECF No. 94) is DENIED AS MOOT. The discovery deadline is extended until December 11,

 6 2019. The currently noticed Horton deposition dates of October 23 and 24, 2019, are withdrawn.

 7 The parties shall select mutually agreeable dates for the depositions of the Hortons after they return

 8 from their trip on November 20, 2019, and before the December 11, 2019 discovery deadline. The

 9 parties must also select a mutually agreeable date for the deposition of Mr. Fireman, after the

10 Thanksgiving holiday. The joint pretrial order deadline is extended to December 23, 2019. The

11 other remaining deadlines and trial date are unchanged.

12         IT IS SO ORDERED.

13         Dated: October 15, 2019.

14                                                            _________________________________
                                                              William G. Cobb
15                                                            United States Magistrate Judge

16

17

18

19

20

21

22

23



                                                     3
